Citation Nr: 1101557	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected patellofemoral pain syndrome with 
arthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected patellofemoral pain syndrome with 
arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to March 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In December 2008 the RO issued an additional rating decision 
wherein it increased the ratings for the Veteran's knee disorders 
to 10 percent each, effective from April 1, 2004, the entirety of 
the period on appeal.  However, as this increase does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn his claim on these issues, they remain 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2010 the Veteran testified at a videoconference hearing 
before a Veterans Law Judge.  A transcript of that proceeding is 
of record and has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability has not 
been manifested by leg flexion limited to 60 degrees, leg 
extension limited to 5 degrees, or evidence of subluxation or 
lateral instability.  

2.  The Veteran's service-connected left knee disability has not 
been manifested by leg flexion limited to 60 degrees, leg 
extension limited to 5 degrees, or evidence of subluxation or 
lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's service-connected patellofemoral syndrome with 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Codes (DC) 5003, 5256-5263 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's service-connected patellofemoral syndrome with 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Codes (DC) 5003, 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in November 2003, June 2005, 
March 2006 and October 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court or Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations 
in increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
however, finding that VA is not required to tailor § 5103(a) 
notice to individual veterans or to notify them that they may 
present evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life for 
proper claims adjudication.  For an increased rating claim, 
section § 5103(a) now requires that the Secretary notify 
claimants generally that, to substantiate a claim, they must 
provide, or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that notice specific to individual Veterans 
is no longer required in increased compensation claims).  The 
Board notes that the Veteran's claims for entitlement to ratings 
in excess of 10 percent for his knee disabilities originate from 
the grant of service connection for those disabilities.  
Therefore, Vazquez-Flores is inapplicable.  Nevertheless, an 
October 2008 letter to the Veteran did contain the pertinent 
information. 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

The Veteran was afforded several VA examinations during the 
pendency of the appeal.  The reports of the examinations reflect 
that the examiners reviewed the Veteran's medical records, 
recorded his current complaints, conducted appropriate physical 
examinations and rendered diagnoses and opinions consistent with 
the remainder of the evidence of record and pertinent to the 
rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional 
examination is not necessary and the Board finds that the RO has 
satisfied the duty to notify and the duty to assist.  
Accordingly, the Board will proceed to a discussion of the merits 
of the Veteran's appeal.  

The Veteran has claimed entitlement to initial ratings in excess 
of 10 percent for his bilateral patellofemoral pain syndrome with 
right and left knee arthritis.  Essentially, the Veteran contends 
that the current evaluations assigned for those conditions do not 
accurately reflect their severity.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  If there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view 
of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all findings specified.  38 C.F.R. 
§ 4.21.  The Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether or 
not they were raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
strength, speed coordination, and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, adhesion, 
defective innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2010).  

In addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Veteran first claimed entitlement to service connection for 
knee problems in November 2003.  An April 2004 rating decision 
denied entitlement to service connection for those conditions, 
finding that there was no current evidence of the claimed 
disabilities.  The Veteran submitted a Notice of Disagreement 
(NOD) in March 2005.  The RO issued a Statement of the Case (SOC) 
in November 2005 continuing the denials, and in January 2006 the 
Veteran filed a Substantive Appeal (VA Form 9).  

In a July 2007 rating decision the RO granted entitlement to 
service connection for right and left knee patellofemoral 
syndrome, and assigned noncompensable rating evaluations 
effective from April 1, 2004.  The Veteran submitted a Notice of 
Disagreement (NOD) with that decision in August 2008.  A December 
2008 Statement of the Case (SOC) and accompanying rating decision 
granted entitlement increased the noncompensable ratings for the 
Veteran's knee disorders to 10 percent each, effective from April 
1, 2004, the entirety of the period on appeal.  However, as this 
increase does not constitute a full grant of all benefits 
possible those issues remained on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Later that month the Veteran filed a 
Substantive Appeal (VA Form 9), perfecting his appeal on those 
issues.  

The Veteran's service-connected right and left knee disorders, 
characterized as patellofemoral pain syndrome with arthritis, 
have each been rated as 10 percent disabling under Diagnostic 
Code 5260, for limitation of leg flexion.  The Veteran's specific 
diagnoses are not listed in the Rating Schedule.  The intent of 
the rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

Knee disabilities may be rated under several different diagnostic 
codes.  If the evidence shows compensable limitation of both 
flexion and extension, two separate disability ratings may be 
assigned.  VAOPGCPREC 9-2004.  Diagnostic Code 5260 concerns 
limitation of leg flexion.  A noncompensable evaluation is 
assigned where flexion is limited to 60 degrees.  A 10 percent 
rating is assigned where flexion is limited to 45 degrees.  A 20 
percent rating is assigned where flexion is limited to 
30 degrees.  Finally, a 30 percent rating is assigned where 
flexion is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under 
Diagnostic Code 5261, a noncompensable evaluation is assigned 
where extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 20 
degrees.  A 40 percent evaluation is warranted where extension is 
limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joint.  When however, the limited motion of the specific 
joint or joints involved would be noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned for 
each involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, 
however, arthritis is rated as 10 percent disabling when shown by 
x-ray evidence of the involvement of two or more major joint or 
two or more minor joint groups, or as 20 percent disabling when 
shown by x-ray evidence of the involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2010). 

Additional rating criteria are found under Diagnostic Code 5256 
(ankylosis of the knee), 5258 (dislocated semilunar cartilage), 
5259 (symptomatic removal of the semilunar cartilage) and 5262 
(impairment of the tibia and fibula).  

VA's General Counsel has provided guidance concerning increased 
rating claims for knee disabilities.  See VAOPGCPREC 23-97 
(1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was 
held that a veteran who has arthritis and instability of the knee 
might be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon additional 
disability.  When a knee disability is already rated under 
Diagnostic Code 5257, the veteran must also have limitation of 
motion under Diagnostic Code 5260 or Diagnostic Code 5261 in 
order to obtain a separate rating for arthritis.  Of course, a 
separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on x-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited motion 
must at least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In addition, 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 
5010.  Rating personnel must consider functional loss and clearly 
explain the impact of pain upon the disability.  Further, if a 
musculoskeletal disability is rated under a specific diagnostic 
code that does not involve limitation of motion and another 
diagnostic code based on limitation of motion may be applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45 and 4.59. 

The relevant evidence of record for the period on appeal includes 
private treatment records, VA examination reports and both 
written and oral statements from the Veteran and others.  

The Veteran was first afforded a VA examination in December 2003.  
During that examination the Veteran reported swelling, tenderness 
and pain in his knees, occurring intermittently as often as twice 
a year.  On physical examination the examiner stated that the 
Veteran's knees appeared within normal limits.  Range of motion 
studies revealed flexion to 140 degrees and extension to zero 
degrees bilaterally. The examiner stated that the neither the 
right nor left knee were additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  Drawer tests and 
McMurray's tests of both knees were within normal limits, and r-
rays did not reveal any findings.  The examiner stated that there 
was no diagnosis because there was no pathology to render a 
diagnosis.  

Records from an additional VA examination in June 2005 indicate 
that the Veteran's knees snap and pop, but do not swell, lock or 
give way.  At that time the Veteran reported that he had six days 
of lost time due to knee problems over the past year.  Patellar 
crepitus was noted, worse on the right than the left, with 
bilateral high-riding patella.  There was no medial or lateral 
collateral ligamentous instability and the Veteran was noted to 
be able to extend both legs to zero degrees and flex them to 135 
degrees without pain.  McMurray's and Lachman's signs were 
negative bilaterally and there was no patellar bursa fluid or 
swelling.  Repetition of range of motion did not produce fatigue, 
weakness or lack of endurance, and there was no muscular atrophy 
indicated.  A diagnosis of right knee retropatellar pain syndrome 
was indicated.  

Private treatment records from April 2005 indicate a diagnosis of 
traumatic right patellar bursitis, with knee strain noted in May 
2005.  A private orthopedic consultation from June 2005 indicates 
that the Veteran continued to receive treatment for his condition 
after squatting down in his job against a steel plate deck and 
developing swelling in the knee.  The Veteran stated that his 
knee was not currently bothering him, but that he felt crepitus 
and a popping sensation with flexion and extension.  Physical 
examination showed minor crepitus in the patella with flexion and 
extension.  A patellar apprehension test was negative both 
medially and laterally, and there was no instability to stress.  
Full range of motion was noted.  The examiner's diagnosis was 
mild patellar chondromalacia, with episodes of swelling, possibly 
prepatellar.  Private treatment records from November 2005, 
February 2006, April 2007 and May 2008 show continued complaints 
of knee pain and swelling.  The Veteran reported that the pain 
and swelling is worse in the morning and then improves.  
Subsequent private treatment records from September 2008 also 
show treatment for knee swelling and pain.  X-ray evidence from 
October 2008 indicated no joint effusion or significant 
degenerative changes.  

An October 2008 letter from the Veteran's supervisor stated that 
he had observed the Veteran limping and using knee pads on 
several occasions over the years and that the Veteran has missed 
several days of work due to his knee conditions.  

In November 2009 the Veteran was afforded an additional VA 
examination.  During that examination the Veteran reported 
weakness, stiffness, swelling, heat, redness, giving way, lack of 
endurance, locking, fatigability, tenderness and pain.  He 
reported experiencing flare-ups as often as 20 times per month 
precipitated by physical activity.  On physical examination the 
examiner noted that the Veteran's posture and gait were normal.  
No assistive device was required for ambulation.  Both knees 
showed displayed tenderness, but neither showed signs of edema, 
instability, abnormal movement, effusion, weakness, redness, 
heat, deformity, guarding of movement malalignment, drainage or 
subluxation.  A click was noted in both knees, but there was no 
genu recurvatum, locking pain, crepitus or ankylosis.  Range of 
motion studies indicated bilateral flexion to 140 degrees and 
bilateral extension to zero degrees.  On repetitive motion pain 
in both knees was experienced at 90 degrees of flexion.  The 
examiner stated that there was no additional limitation after 
repetitive use due to fatigue, weakness, lack of endurance of 
incoordination.  The medial and lateral collateral ligament 
stability test, the anterior and posterior cruciate ligaments 
stability test and the medial and lateral meniscus stability test 
were within normal limits for both knees.  X-rays revealed tiny 
to small patellar enthesophytes.  The examiner's diagnosis was 
bilateral knee patellofemoral syndrome and arthritis. 

During an August 2010 hearing before a Veterans Law Judge the 
Veteran stated that he was using a brace and kneepads and that he 
had been recommended for physical therapy.  He indicated that he 
regularly experiences crepitation in his knees and that he 
sometimes feels like he is falling down the stairs, but has never 
actually fallen.  He further indicated that he knee swells about 
twenty times in a year and that his knee hurts more in the 
morning when he first wakes up.  He stated that he had no 
restrictions as far as walking, but that he tries to avoid 
running.  

After reviewing the entirety of the record, the Board finds that 
the evidence of record does not demonstrate that a disability 
rating in excess of 10 percent for each knee is warranted.  An 
evaluation in excess of 10 percent is not warranted based on 
limitation of motion of either knee, as there has been no 
evidence presented showing flexion limited to 30 degrees or 
extension limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Even with consideration of DeLuca 
factors, such as limitation due to pain, flare-ups, or repetitive 
use, ratings in excess of 10 percent are not warranted for either 
knee.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261. 

It is recognized that the Veteran's knee disability is painful.  
Arthritis has been diagnosed and is identified as a serious 
disability.  However, given the range of motion and objective 
findings, the Board finds that the criteria are not met for the 
assignment of ratings greater than 10 percent.  Under the 
provisions of 5003, and as further discussed under 38 C.F.R. 
§ 4.59 and VAOPGCPREC 9-98 (1998), painful motion warrants at 
least the minimum disability rating of 10 percent.  However, a 
higher disability rating is not warranted under Diagnostic Code 
5003.  

Separate compensable rating may be assigned under Diagnostic Code 
5257, which provides ratings for other impairment of the knee 
that include recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5257 a 10 percent rating will be assigned with 
evidence of slight recurrent subluxation or lateral instability 
of the knee; a 20 percent rating will be assigned with evidence 
of moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The Board notes that 
none of the medical evidence in the claims file indicates that 
the Veteran has recurrent subluxation or lateral instability.  To 
the contrary, the VA examinations all reveal that the Veteran's 
knees were stable in terms of normal functioning of both the 
medial and lateral collateral ligaments and the anterior and 
posterior cruciate ligaments.  

The Board has considered whether increased staged ratings are 
warranted in this case.  See Fenderson v. West, 2 Vet. App. 119 
(1999).  As discussed in detail above, however, the Board 
concludes that the Veteran's service-connected knee disabilities 
have not, at any time during the appeal period, met any 
applicable criteria for initial disability ratings in excess of 
10 percent.  

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that available 
schedular evaluations are inadequate.  To do this, the Board or 
the RO must determine if the criteria in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology.  If this is the case, the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment and 
frequent periods of hospitalization.  If the Board determines 
that the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and the disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008)  

In this instance, the Veteran's limitations and symptomatology 
are accounted for in the 10 percent ratings.  As such, the Board 
finds that the diagnostic codes for the Veteran's service-
connected knee disabilities adequately describe the current 
disability level and symptomatology for the Veteran's right and 
left knee disorders.  Therefore, a referral for an extraschedular 
rating is not warranted.  

In sum, there is a preponderance of evidence against the claim 
for an initial rating in excess of 10 percent for the Veteran's 
service-connected right and left knee disabilities and the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim 
for a total disability rating by reason of individual 
unemployability due to service-connected disability (TDIU) is 
considered part and parcel of an increased-rating claim when the 
issue of unemployability is raised by the record.  In this case, 
the issue of unemployability is not raised by the record.  The 
record indicates that the Veteran was currently working and there 
is no allegation that his service-connected knee disabilities 
have resulted in unemployment.  Therefore, consideration of a 
TDIU is not warranted.   


ORDER

Entitlement to an initial rating in excess of 10 percent for the 
Veteran's service-connected right knee disorder, to include 
arthritis, is denied.

Entitlement to an initial rating in excess of 10 percent for the 
Veteran's service-connected left knee disorder, to include 
arthritis, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


